Citation Nr: 1618975	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for coronary artery disease, claimed as congestive heart failure. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 




INTRODUCTION

The Veteran had active service from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving at the Royal Thai Air Force Base in Takhli in 1968 and 1969; he also deployed for temporary duty from such base to the Republic of Vietnam. 

2.  The Veteran has a current diagnosis of diabetes mellitus, type II, and he has manifested the disorder to a compensable degree.

3.  The Veteran has a current diagnosis of coronary artery disease, and he has manifested the disorder to a compensable degree. 


CONCLUSIONS OF LAW

1.  It is presumed that the Veteran's diabetes mellitus, type II was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  It is presumed that the Veteran's coronary artery disease was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus, type II or coronary artery disease any time after such service, such disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection for his diabetes mellitus type II and coronary artery disease, as they are the result of exposure to Agent Orange while serving as an administrative specialist - classified distribution clerk at Royal Thai Air Force Base in Takhli, and in Vietnam in 1968 and 1969.  Specifically, in multiple statements throughout the record, he asserted that while assigned to such base, he worked primarily in base headquarters, however, he was also required to visit the flight line on a daily basis that was located along the perimeter fence, where he received secret messages and information for the base commander, which he ultimately decoded and classified.  In addition, in a June 2014 affidavit, the Veteran indicated that during the course of his duties he saw 55 gallon barrels of spray on the flight line, which he saw being used around base headquarters and all around the base perimeter.  He further stated that on occasion, he was required to go on temporary deployments to Vietnam to help to transport secret information, and when in country, he was exposed to defoliant that was released from Saigon. 

A review of the record shows the Veteran was diagnosed with diabetes mellitus, type II in January 2006, and he has continued to receive treatment for such and associated residuals since that time.  Likewise, the record shows that he was diagnosed with coronary artery disease in November 2002, and he has continued to receive treatment for such and associated residuals since that time. 

The Veteran's DD Form 214 shows that he served in the United States Air Force from May 1966 to December 1969, and reflects approximately 12 months of foreign service.  Such form also demonstrates an occupational specialty of an administrative specialist.  Moreover, additional service personnel records indicate that the Veteran held a "top secret" security clearance.  Such records also show that the Veteran was, "responsible for receipt and dispatch of Registered and Certified Mail, routing of classified messages, preparation and dispatch of registered pouches and Agent for Top Secret Control Officer."  These records also indicate that as a classified clerk, the Veteran was, "required to perform standby duty seven days a week."  Further, the Veteran's representative submitted a map of the aforementioned air force base in Takhli, demonstrating that the base headquarters was located on the base perimeter; thus, such map places the Veteran directly in the area where herbicides were used. In addition, the Veteran's service personnel records dated in 1968 and 1969 demonstrate that he was assigned to Takhli Air Force Base in Thailand.     

VA has acknowledged that herbicides were used at the Takhli base during the time the Veteran was stationed there.  The Veteran has provided credible statements indicating that he was in areas where herbicides were used.  Moreover, while official military records do not affirmatively show that the Veteran was ever stationed in Vietnam, they do not contradict the evidence offered by the Veteran.  Extending the benefit of doubt to the Veteran, the Board finds that the Veteran was exposed to herbicides while stationed at the Takhli base, and that he also served on temporary duty in Vietnam.  Therefore, his diabetes mellitus, type II and coronary artery disease are presumed to be the result of his exposure to herbicides in service.


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.  

Entitlement to service connection for coronary artery disease is granted.  


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


